Citation Nr: 0312654	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, including secondary to the service-connected 
residuals of a left ankle fracture.

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from January 1945 to 
June 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 1999 and December 2000, the Board remanded the case to 
the RO for further development.  In December 2002, the Board 
then undertook additional development on the issues, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
case has now been returned for appellate review.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As noted in the Introduction above, the Board undertook 
additional development in this claim pursuant to 38 C.F.R. 
§ 19.9(a)(2); and additional evidence was associated with the 
record in February 2003.  The RO has not had the opportunity 
to readjudicate the issues on appeal in light of this 
additional evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19.9(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies an appellant a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  Furthermore, in 
his June 2003 Written Brief Presentation, the veteran's 
representative specifically requested that the case be 
returned to the RO for adjudication based on the additional 
evidence that had been associated with the record.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought is not granted, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


